Per Curiam.

The judgments should be reversed and the information dismissed on the ground that the evidence adduced by the People was not sufficient to establish a violation of section 34 of the Rules and Regulations of the Department of Parks of the City of New York. Section 48 of those rules — not charged in the information — is the provision which covers stopping or parking “ in a vehicle ” in a park after dark, but that section may not be relied upon to support the conviction, *658since there was no allegation or showing, as required by section 48, that defendant had stopped or parked at a place other than one “ designated or maintained ” therefor.
Lewis, Oh. J., Desmond, Dye, Fuld and Van Voorhis, JJ., concur in Per Curiam opinion; Conway and Froessel, JJ., dissent and vote to affirm upon the ground that in our opinion the evidence clearly establishes a violation of section 34 of said rules and regulations.
Judgments reversed, etc.